FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

TROY MATTOS; JAYZEL MATTOS,           
             Plaintiffs-Appellees,
               v.
DARREN AGARANO; RYAN AIKALA;                No. 08-15567
STUART KUNIOKA; HALAYUDHA
MACKNIGHT,                                   D.C. No.
                                          07-CV-00220-DAE
           Defendants-Appellants,               ORDER
              and
MAUI COUNTY,
                       Defendant.
                                      
                    Filed October 4, 2010


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             16865